 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    CHRISTOPHER EDWARD BRAVOT,                            Case No. 1:21-cv-00681-BAM
      SR.,
 8
                         Plaintiff,                         ORDER GRANTING MOTION TO
 9                                                          PROCEED IN FORMA PAUPERIS
             v.
10                                                          (Doc. 2)
      INTERNAL REVENUE SERVICE,
11                                                          ORDER DIRECTING PAYMENT OF INMATE
                         Defendant.                         FILING FEE BY CALIFORNIA
12                                                          DEPARTMENT OF CORRECTIONS AND
                                                            REHABILITATION
13

14

15          Plaintiff Christopher Edward Bravot, Sr. (“Plaintiff”) is a state prisoner proceeding pro se

16   in the instant action against the Internal Revenue Service. (Doc. 1.) Currently before the Court is

17   Plaintiff’s motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. 2.)

18          Plaintiff has made the showing required by § 1915(a) and accordingly, the request to

19   proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of

20   $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments

21   in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s

22   trust account. The California Department of Corrections and Rehabilitation is required to send to

23   the Clerk of the Court payments from Plaintiff’s trust account each time the amount in the

24   account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

27          2.      The Director of the California Department of Corrections and Rehabilitation

28   or his/her designee shall collect payments from Plaintiff’s trust account in an amount equal
                                                        1
 1   to twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust

 2   account and shall forward those payments to the Clerk of the Court each time the amount

 3   in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 4   $350.00 has been collected and forwarded to the Clerk of the Court. The payments shall be

 5   clearly identified by the name and number assigned to this action;

 6          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

 7   Plaintiff’s in forma pauperis application on the Director of the California Department of

 8   Corrections and Rehabilitation via the Court’s electronic case filing system (CM/ECF);

 9          4.      The Clerk of the Court is directed to serve a copy of this order on the Financial

10   Department, U.S. District Court, Eastern District of California; and

11          5.      Plaintiff’s complaint will be screened in due course pursuant to 28 U.S.C. §

12   1915(e)(2).

13
     IT IS SO ORDERED.
14

15      Dated:     July 1, 2021                               /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
